Title: Enclosure D: [View of Redeeming Fund], 30 November 1792
From: Treasury Department,Hamilton, Alexander
To: 



  D
  
    View of Redeeming Fund to and upon the 1st. January 1802.
  
  
    Interest which will have been liberated by purchases and payments into the Treasury, exclusive of redemptions, according to the proposed plan
    65.000.  
  
  
    Jan: 1st.
    1794,
    by redemption
    of,
    550.000   
    dols.
    rate 6 per cent
    33.000.  
  
  
    ditto,
    1795,
    by ditto
    of,
    583.000,  
    at ditto
    34.980.  
  
  
    ditto,
    1796,
    by ditto.
    of,
    617.980,  
    ditto
    37.078.80
  
  
    ditto,
    1797,
    by. ditto,
    of
    655.058.80
    ditto
    39.303.52
  
  
    ditto,
    1798,
    by ditto,
    of
    694.362.33
    ditto
    41.661.73.
  
  
    ditto,
    1799,
    by, ditto,
    of
    736.024. 7
    ditto
    44.161.44.
  
  
    ditto,
    1800,
    by ditto
    of
    780.185.52
    ditto
    46.811.13.
  
  
    ditto,
    1801,
    by ditto,
    of
    826.996.65
    ditto
    49.619.79.
  
  
    ditto,
    1802,
    by ditto,
    of
    1.126.616.44
    ditto
    67.596.98.
  
  
    
    
    
    
    
    
    459.213.39.
  
  
    Taxes which have been laid.
    
  
  
    
    1793,
    
    
    
    dollars.
    43,199. 6.
    
  
  
    
    1794,
    
    
    
    
    109.391.60.
    
  
  
    
    1795
    
    
    
    
    115.955.17.
    
  
  
    
    1796
    
    
    
    
    102.912.48.
    
  
  
    
    1797
    
    
    
    
    102.743.12
    
  
  
    
    1798
    
    
    
    
    107.680.20.
    
  
  
    
    1799
    
    
    
    
    109.649.32.
    
  
  
    
    
    
    
    
    
    
    651.530.95.
  
  
    Surplus dividend of Bank stock beyond the interest which will be payable out of it
       60.000.  
  
  
    Dollars,
    1 210.744.34.
  


 Amount of Interest converted into Annuities.



1796,
Dollars,
20.000.  




1797,

50.000.  




1798,

90.000.  




1800,

220.000.  



 Annual sum at the end of 1800
380.000.  




Treasury DepartmentNovember 30th. 1792.
Alexander HamiltonSecry. of the Treasy.
